Exhibit 10.3

 

LOGO [g450107ex10_3logo.jpg]

December 6, 2012

Mr. Ryan Benton

2108 Bridle Ridge Court

San Jose, CA 95138

Dear Ryan,

We are pleased to offer you a position with Exar Corporation as Senior Vice
President, Finance & Chief Financial Officer, reporting to Louis DiNardo,
President and CEO. Your starting annual salary will be $285,000 paid bi-weekly
in accordance with Exar’s standard payroll practices. You will also be included
In the FY2013 Management Incentive Program at a target bonus of 40% of your base
salary, prorated for your length of service for the fiscal year.

You will be granted 200,000 stock options on the first trade date of the month
following your hire date. Stock options vest 25% per year over a four year
period and the option price is established as the closing value of the stock on
the date of the grant. You will also be granted 25,000 restricted stock units
(RSU’s) which vest 33 1/3% per year over a three year period. You will be
granted an additional 25,000 performance restricted stock units (PRSUs),
effective April 1, 2013, subject to the achievement of performance criteria and
per a vesting schedule to be determined at that time. All equity awards are
subject to the terms and conditions set forth in the applicable award
agreements.

As a hiring incentive, you will be paid a NET signing bonus of $25,000. You will
receive the bonus within 2 weeks of your start date. If your employment with
Exar terminates voluntarily or for cause prior to the first anniversary of your
hire date, you must repay the full amount of the signing bonus to Exar within 60
days following your termination.

In addition, you will be provided up to $25,000 NET to assist with expenses
associated with your relocation to the Bay area. You will be reimbursed, upon
submission of valid receipts, for costs incurred for house hunting, movement of
household goods, real estate commissions, and/or transportation associated with
the travel between your current residence and the Bay Area. Receipts must be
provided within 30 days of incurred expense. This allowance is available to you
for the first 6 months following your date of hire. If you voluntarily resign or
are terminated for cause within the first 24 months of employment you agree to
reimburse the Company the full amount of these paid expenses.

In the event there is a Change of Control and your employment is terminated
within the first twenty four (24) months from your hire date due to said Change
of Control either by Exar without Cause or by you for Good Reason, fifty percent
(50%) of the options and restricted stock unit awards granted to you by Exar and
within the context of this offer letter, to the extent then outstanding and
otherwise unvested, will immediately vest; provided, however, that Exar’s
obligation to provide such accelerated vesting shall be contingent upon your
providing to Exar, upon or promptly following your last day of employment with
Exar, a valid, executed general release agreement In a form acceptable to Exar,
and such release agreement not having been revoked by you pursuant to any
revocation rights afforded by applicable law.

As used herein, the term “Cause” means (i) your conviction of any felony or
conviction of any crime involving moral turpitude or dishonesty;
(ii) participation in a fraud or act of dishonesty against Exar; (iii) conduct
by you which, based upon a good faith and reasonable factual investigation and
determination by Exar, demonstrates gross incompetence; or (iv) intentional,
material violation by you of any contract between you and Exar or any statutory
duty of you to Exar that is not corrected within thirty (30) days after written
notice to you thereof, Physical or mental disability shall not constitute
“Cause.”

 

EXAR Corporation • 48720 Kato Road • Fremont, CA 94538 • Main 510-668-7000 • Fax
510-668-7000 • www.exar.com



--------------------------------------------------------------------------------

As used herein, the term “Good Reason” means; without your express written
consent, (i) a material diminution in your authority, duties or responsibilities
or (ii) a material diminution in your base compensation, provided that any such
diminution shall not constitute “Good Reason” unless both (x) you provide
written notice to Exar of the condition claimed to constitute Good Reason within
ninety (90) days of the initial existence of such condition, and (y) Exar falls
to remedy such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of
your employment with Exar shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than six (6) months following
the initial existence of the condition claimed to constitute “Good Reason.”

Exar Corporation has a very competitive fringe benefit package that includes a
401(k) Plan with Company match and an Employee Stock Purchase Plan. We are
excited to have you join our team and believe that your association with us will
be mutually beneficial.

If our offer is acceptable, please sign and date in the space provided below and
return one copy to me via email to diane.hill@exar.com, by 5pm on Monday,
December 10th, 2012. This offer is contingent upon timely receipt of
documentation that satisfies the requirements of the Immigration Reform and
Control Act of 1986.

 

Sincerely,     Agreed and Accepted:    

/s/ Ryan Benton                                         DEC. 10, 2012

/s/ Diane Hill     Ryan Benton                                        
              Date

Diane Hill

Vice President

   

DECEMBER 13, 2012

Human Resources     Start Date

 

EXAR Corporation • 48720 Kato Road • Fremont, CA 94538 • Main 510-668-7000 • Fax
510-668-7000 • www.exar.com